Case 1:20-cv-00271-TFM-MU Document 11 Filed 08/28/20 Page 1 of 1                      PageID #: 31




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

   ERNEST NOBLE JENKINS,                      )
                                              )
           Plaintiff,                         )
                                              )
   vs.                                        )     CIV. ACT. 1:20-cv-271-TFM-MU
                                              )
   WARDEN TONY, et al.,                       )
                                              )
           Defendants.                        )

                        MEMORANDUM OPINION AND ORDER

         On July 9, 2020, the Magistrate Judge entered a Report and Recommendation (Doc. 7), to

 which no objections have been filed.   After due and proper consideration of the issues raised, the

 Report and Recommendation is ADOPTED as the opinion of the Court.               Accordingly, it is

 ORDERED that the Clerk of Court shall effectuate the transfer of this case to the Northern District

 of Alabama pursuant to 28 U.S.C.§ 1404(a).       All outstanding motions remaining pending for the

 resolution by the Northern District of Alabama

         DONE and ORDERED this 28th day of August 2020.

                                                       /s/ Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
